Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 666 (upon which claim 5 of 666 is dependent) recites all the limitations found in instant claim 1 except “a recess is provided on a zone of each side surface of the tire between a maximum width position and the end of the turned-up portion”, dependent claim 5 of 666 recites the very same limitation of “a recess is provided on a zone of each side surface of the tire between a maximum width position and the end of the turned-up portion”.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of 666 (upon which claim 6 of 666 is dependent) recites the same limitations as instant claim 1 (upon which instant claim 2 is dependent), as shown above. Claim 6 of 666 and instant claim 2 recite the same limitation of “a ratio of a minimum thickness from the ply main body to the recess relative to a virtual thickness, from the ply main body to a virtual side surface obtained on the assumption that the recess is not present, measured along a line segment indicating the minimum thickness is not less than 0.3 and not greater than 0.7.”
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of 666 (upon which claim 7 of 666 is dependent) recites the same limitations as instant claim 1 (upon which instant claim 4 is dependent), as shown above. Claim 7 of 666 and instant claim 4 recite the same limitation of “a distance in the radial direction from the end of the turned-up portion to an inner end of the recess is not less than 10 mm and not greater than 20 mm.”
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of 666 (upon which claim 8 of 666 is dependent) recites the same limitations as instant claim 1 (upon which instant claim 6 is dependent), as shown above. Claim 8 of 666 recites the same limitation as instant claim 6 of the recess including a bottom portion, an outer boundary portion, and an inner boundary portion, and a profile of the outer and inner boundary portions are represented by circular arcs that project outwards.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of 666 recites the same limitations as instant claim 6 (upon which instant claim 7 is dependent), as shown above. Claim 8 of 666 also recites the limitations of instant claim 7 of the circular arc that represents the profile of the outer boundary portion and that projects outward has a radius not less than 40 mm.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/658,666 (reference application), hereinafter 
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of 666 (upon which claim 9 of 666 is dependent) recites the same limitations as instant claim 6 (upon which instant claim 9 is dependent), as shown above. Claim 9 of 666 and instant claim 9 recite the same limitation “a profile of the bottom portion is represented by a circular arc that projects inward.”
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of 666 (upon which claim 10 of 666 is dependent) recites the same limitations as instant claim 6 (upon which instant claim 10 is dependent), as shown above. Claim 10 of 666 and instant claim 10 recite the same limitation “a profile of the bottom portion is represented by a straight line.”
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 666 (upon which claim 5 of 666 is dependent) and instant claim 1 (upon which instant claim 12 is dependent) share the exact same subject matter, except claim 1 of 666 lacks 
Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/658,666 (reference application), hereinafter referred to as 666. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of 666 (upon which claim 6 of 666 is dependent) recites the same limitations as instant claim 2 (upon which instant claim 18 is dependent), as shown above. Additionally, claim 1 of 666 recites the limitation “each bead includes a core, a first apex that surrounds the core, and a second apex that is located outward of the first apex in a radial direction, an outer periphery of the first apex has a rounded contour, and the first apex is harder than the second apex”, which is identical to the limitations introduced by instant claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US 2010/0269968) in view of Miyazaki JP (H10-044724).
Regarding claim 1, Kurita discloses [Figures 1-7] a pneumatic tire comprising: a pair of beads 3; a carcass ply 5 having a ply main body 5a that extends on and between one bead 3 and the other bead 3, and turned-up portions 5b that are connected to the ply main body 5a and turned around the beads 3 from an inner side toward an outer side in an axial direction; and a pair of cord reinforcing layers 8 (fillers) that are located outward of the turned-up portions 5b in the axial direction and that include metal cords [Kurita, Paragraph 0106], wherein in a radial direction a second end of each filler is located between an end of the turned up portion 5b and the bead baseline, and a recess 10 is provided on a zone of each side surface of the tire between a maximum width position W and the end 5c of the turned up portion 5b.
Kurita does not specifically recite a first end of each filler being located inward of a bead base line.
Miyazaki teaches [Figures 1-4] pneumatic tire 2 having a filler 10 with an inner end positioned radially inner the bead core 5 (and thus inner the bead base line), and preferably the end is centered in the tire axial direction of the bead core 5 [Miyazaki, Paragraphs 0032, 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito with the teachings of Miyazaki to have the inner end of the filler be located inward of a bead base line. Doing so would allow for the improved durability of the bead portion 

Regarding claim 4, Kurita and Miyazaki teach the invention of claim 1 above. Kurita further discloses [Figure 1] a distance I0 between the radially inner end of the recess 10b to the radially outer end 5c of the turned-up portion 5b of from 3.0 mm to 10.0 mm, overlapping with the claimed range of 10 mm to 20 mm at the end point. Overlapping ranges are a prima facie case of obviousness. See MPEP § 2144.05.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US 2010/0269968) in view of Miyazaki (JP H10-044724), further in view of Iida (JP H06-032122).
Regarding claim 2, Kurita and Miyazaki teach the invention of claim 1 above; however, neither Kurita nor Miyazaki specifically recites a ratio of a minimum thickness from the ply main body to the recess relative to a virtual thickness, from the ply main body to a virtual side surface obtained on the assumption that the recess is not present, measured along a line segment indicating the minimum thickness is not less than 0.3 and not greater than 0.7.
Iida teaches [Figures 1, 3-4] a depth d of the recess 36 of preferably 0.10 to 0.70 times a value D (measured from the ply main body 18 to a virtual side surface) [Iida, Paragraph 0024], thereby having a minimum thickness from the ply main body 18 to the recess 36 relative to D of 0.30 to 0.90, encompassing the claimed range of from 0.3 to 0.7. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurita and Miyazaki with the teachings of Iida to have the dimensions 

Regarding claim 3, Kurata, Miyazaki, and Iida teach the invention of claim 2 above. Kurata discloses [Figure 1] the recess 10 extending from inner point 10b to the outer point 10a, and a minimum rubber gauge occurring at the point where t is measured (See Figure 1, measurement t) [Kurata, Paragraph 0075]. The point where t is measured (and thus the minimum thickness position) can be seen to clearly lie radially outward of a center position of the recess, satisfying the claimed limitation.

Claims 1, 4, 6, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanada (JP 2017-043281) in view of Hokushu (JP 2000-185530).
Regarding claim 1, Tanada discloses [Figures 1-4] a heavy duty pneumatic tire 2 comprising: a pair of beads 10; a carcass ply 34 having a ply main body 34a that extends on and between one bead 10and the other bead 10, and turned-up portions 34b that are connected to the ply main body 34a and turned around the beads 10 from an inner side toward an outer side in an axial direction; and a pair of fillers 18 that are located outward of the turned-up portions 34b in the axial direction and that include metal cords [Tanada, Paragraph 0033], wherein in a radial direction, an inner end 18d (first end) of each filler 18 is located inward of a bead base line BL and an outer end 18c (second end) of each filler 18 is located between an end of the turned up portion 34b and the bead base line BL.
Tanada does not specifically recite a recess provided on a zone of each side surface of the tire between a maximum width position and the end of a turned-up portion.
8 (recess) in a sidewall portion 5 of the tire between a maximum width position 11 and the end of a turned-up portion 2b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanada with the teachings of Hokushu to provide the tire with a recess in a sidewall portion of the tire between a maximum width position and the end of a turned-up portion. Doing so would allow for the prevention of the separation of carcass hoisting due to flexural deformation of the sidewall portion during the load rolling of the tire and to sufficiently prevent the winding end separation due to circumferential shear strain as well as make possible the prevention of the generation of ozone cracks on the bottom of the recess [Hokushu, Paragraph 0047].

Regarding claim 4, Tanada and Hokushu teach the invention of claim 1 above. Hokushu teaches [Figure 2] the groove 8 (recess) located by adding a radial distance B to the tire radial distance Ho of the carcass winding end 2b [Hokushu, Paragraph 0032]. B is recited to be equivalent to G0, the thickness of the covering rubber layer 7 turned-up portion end. In the tire of Tanada, the thickness of the covering layer at that point is represented by Te, which is recited to be related to the thickness Ta by the ratio of Ta/Te = 1.1 to 1.7 [Tanada, Paragraph 0014]. As Ta is recited to be preferably in the range of from 9 mm to 15 mm [Tanada, Paragraph 0059], Te can be calculated to be in the range of from 9.9 mm to 25.5 mm, encompassing the claimed range of from 10 mm to 20 mm. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 6, Tanada and Hokushu teach the invention of claim 1 above. Hokushu teaches [Figures 1-3] the groove 8 (recess) including a bottom portion, an outer boundary portion, and an inner 

Regarding claim 9, Tanada and Hokushu teach the invention of claim 6 above. Hokushu teaches [Figures 1-3] the groove 8 (recess) including a bottom portion that has a cross sectional profile represented by a circular arc with radius R that projects inward.

Regarding claim 12, Tanada and Hokushu teach the invention of claim 1 above. Tanada further discloses [Figures 1-4] each bead 10 includes a core 26, a rigid apex 30 (first apex) that surrounds the core 26, and a soft apex 32 (second apex) that is located outward of the rigid apex 30 (first apex) in the radial direction, an outer periphery of the rigid apex 30 (first apex) has a rounded contour [See the boundary between the rigid apex 30 and the soft apex 32 in any of Figures 1-2 or 4], and the rigid apex 30 (first apex) is harder than the soft apex 32 (second apex) [Tanada, Paragraph 0026].

Regarding claim 13, Tanada and Hokushu teach the invention of claim 12 above. Tanada further discloses [Figure 4] that in the radial direction, an outer end of the rigid apex 30 (first apex) is located outward of a position, on the side surface, corresponding to a radially outer end of a contact surface between the tire and a flange of a rim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanada (JP 2017-043281) in view of Hokushu (JP 2000-185530), further in view of Endo (JP 2000-158919).
Regarding claim 5, Tanada and Hokushu teach the invention of claim 4 above; however, they do not specifically recite a distance in the radial direction from the maximum width position to an outer end of the recess being not less than 10 mm and not greater than 20 mm.
10 provided with a recess 22 below the tire maximum width position [Endo, Paragraph 0027], wherein a distance from the rim flange contact surface to the maximum width position is L1 and a distance from the rim flange contact surface to the outer boundary B of the recess is L2, and a relationship between the two is L1 ≥ 0.5*L2 [Endo, Paragraph 0033], thereby having a distance from the outer end of the recess B defined as L2 – L1, ranging from 0 – 0.5*L1. In the case, such as in the provided example [Endo, Paragraph 0044], L1 = 118 mm and L2 = 100 mm. From these a distance between the outer end of the recess B and the maximum width position A can be calculated to be L1 – L2 = 118 mm – 100 mm = 18 mm, lying within the claimed range of from 10 mm to 20 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanada and Hokushu with the teachings of Endo to have the recess follow the above dimensional recommendations. Doing so would suppress heat storage by the recess [Endo, Paragraph 0039].

 Claims 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanada (JP 2017-043281) in view of Hokushu (JP 2000-185530), further in view of Ueyoko (US 6,269,856).
Regarding claim 7, Tanada and Hokushu teach the invention of claim 6 above; however, they do not specifically recite that the circular arc that represents the profile of the outer boundary portion and that projects outwards has a radius not less than 40 mm.
Ueyoko teaches [Figures 1-2] a pneumatic tire 1 supplied with a concave lower contour 13 (recess) defined by a convex upper contour 14 (outer boundary portion). The convex upper contour 14 (outer boundary portion) is defined as a circular arc with a radius R2 that is in the range of from 0.2 to 0.4 times the radius R1 [Ueyoko, Column 4, Lines 30-35]. R1 is a radius preferably set in the range of from 0.3 to 2.0 times the carcass height Ha [Ueyoko, Column 5, Lines 53-55]. Tanada recites a tire of size R1 can be found to be from 75.438 mm to 502.92 mm, and the radius R2 can be found to be from 15.0876 mm to 201.168 mm, overlapping with the claimed range of not less than 40 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanada and Hokushu with the teachings of Ueyoko to have recess boundary portions defined by circular arcs of the dimensions recited above. As neither Tanada nor Hokushu offer specific dimensions for the boundary portions defining the interface between the recess and the sidewall, one of ordinary skill in the art would look to similar structures in the art to ascertain dimensions that would be reasonably expected to succeed.

Regarding claim 8, Tanada and Hokushu teach the invention of claim 6 above; however, they do not specifically recite that the circular arc that represents the profile of the inner boundary portion and that projects outwards has a radius not less than 40 mm.
Ueyoko teaches [Figures 1-2] a pneumatic tire 1 supplied with a concave lower contour 13 (recess) defined by a convex upper contour 14 (outer boundary portion). The convex upper contour 14 (outer boundary portion) is defined as a circular arc with a radius R2 that is in the range of from 0.2 to 0.4 times the radius R1 [Ueyoko, Column 4, Lines 30-35]. R1 is a radius preferably set in the range of from 0.3 to 2.0 times the carcass height Ha [Ueyoko, Column 5, Lines 53-55]. Tanada recites a tire of size “11 R 22.5”, thereby having a tire height of (11 inches) * (0.9 = standard aspect ratio) * (25.4 inches/mm) = 251.46 mm. From this, the radius R1 can be found to be from 75.438 mm to 502.92 mm, and the radius R2 can be found to be from 15.0876 mm to 201.168 mm, overlapping with the claimed range of not less than 40 mm. While Ueyoko only specifically teaches the radius R2 for an outer boundary portion, a person of ordinary skill in the art would recognize to utilize the teachings for any 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanada and Hokushu with the teachings of Ueyoko to have recess boundary portions defined by circular arcs of the dimensions recited above. As neither Tanada nor Hokushu offer specific dimensions for the boundary portions defining the interface between the recess and the sidewall, one of ordinary skill in the art would look to similar structures in the art to ascertain dimensions that would be reasonably expected to succeed.


Regarding claim 11, Tanada and Hokushu teach the invention of claim 1 above; however, they do not specifically recite a ratio of a distance in the radial direction from an inner end of the recess to an outer end of the recess relative to a distance in the radial direction from the bead base line to the maximum width position of not less than 0.45 and not greater than 0.65.
Ueyoko teaches [Figures 1-2] a distance h2 from an inner end of the recess to an outer end of the recess, and a value of HP1 from the bead base line to the maximum width position. Where a ratio of h2/HP1 is within a range most preferably of from 0.3 to 0.6 [Ueyoko, Column 5, Lines 4-13].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanada and Hokushu with the teachings of Ueyoko to have the recess provided with the dimensions described above. Doing so would allow for sufficient heat generation and proper dispersion of deformation [Ueyoko, Column 5, Lines 4-13].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanada (JP 2017-043281) in view of Hokushu (JP 2000-185530), further in view of Kodama (US 2017/0008351).

Kodama teaches [Figures 1-2] a pneumatic tire 10 provided with a recessed portion 56 in an outer face of each side rubber layer 40. Kodama recites the cross-sectional profile of the recessed portion 56 (and thus the bottom portion) being formed by a circular arc shape; however, Kodama offers a viable alternative (shown in Figure 2) of a cross-sectional profile having a shape that is formed with a substantially constant depth overall [Kodama, Paragraph 0048], i.e. the bottom portion being represented by a straight line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito, Miyazaki, Hokushu and Ueyoko with the teachings of Kodama to have a profile of the bottom portion be represented by a straight line. A person of ordinary skill in the art would recognize the teaching of Kodama to use a straight line profile for the bottom portion as a viable alternative with a reasonable expectation of success.

Claims 2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanada (JP 2017-043281) in view of Hokushu (JP 2000-185530), further in view of Iida (JP H06-032122).
Regarding claim 2, Tanada and Hokushu teach the invention of claim 1 above; however, they do not specifically recite that a ratio of a minimum thickness from the ply main body to the recess relative to a virtual thickness, from the ply main body to a virtual side surface obtained on the assumption that the recess is not present, measured along a line segment indicating the minimum thickness is not less than 0.3 and not greater than 0.7.
Iida teaches [Figures 1, 3-4] a depth d of the recess 36 of preferably 0.10 to 0.70 times a value D (measured from the ply main body 18 to a virtual side surface) [Iida, Paragraph 0024], thereby having a minimum thickness from the ply main body 18 to the recess 36 relative to D of 0.30 to 0.90, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurita and Miyazaki with the teachings of Iida to have the dimensions of the recess follow the above configuration. Doing so would ensure the internal stress generated on the outer side of the outer ply can be sufficiently blocked, the compressive strain generated on the radially outer end of the outer ply can be effectively reduced, and ensure that stress concentration does not occur on the surface of the recess, preventing wrinkles and cracks [Iida, Paragraph 0024].

Regarding claim 16, Tanada, Hokushu, and Iida teach the invention of claim 2 above. Hokushu teaches [Figure 2] the groove 8 (recess) located by adding a radial distance B to the tire radial distance Ho of the carcass winding end 2b [Hokushu, Paragraph 0032]. B is recited to be equivalent to G0, the thickness of the covering rubber layer 7 turned-up portion end. In the tire of Tanada, the thickness of the covering layer at that point is represented by Te, which is recited to be related to the thickness Ta by the ratio of Ta/Te = 1.1 to 1.7 [Tanada, Paragraph 0014]. As Ta is recited to be preferably in the range of from 9 mm to 15 mm [Tanada, Paragraph 0059], Te can be calculated to be in the range of from 9.9 mm to 25.5 mm, encompassing the claimed range of from 10 mm to 20 mm. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 17, Tanada, Hokushu, and Iida teach the invention of claim 2 above. Hokushu teaches [Figures 1-3] the groove 8 (recess) including a bottom portion, an outer boundary portion, and .

Claims 1-2, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 3 132 949) in view of Miyazaki (JP H10-044724) and in view of Iida (JP H06-032122).
Regarding claim 1, Ito teaches [Figures 1-2] a heavy duty tire pneumatic tire 2 comprising: a pair of beads 10 a carcass ply 42 having a ply main body 44 that extends on and between one bead 10 and the other bead 10, and turned-up portions 46 that are connected to the ply main body 44 and turned around the beads 10 from an inner side toward an outer side in an axial direction; and a pair of fillers 20 that are located outward of the turned-up portions 46 in the axial direction and that include metal cords [Paragraph, 033], wherein in a radial direction, a second end 60 of each filler is located between an end of the turned-up portion 46 and the bead base line.
Ito does not specifically recite a first end of each filler being located inward of a bead base line and Ito does not specifically recite a recess provided on a zone of each side surface of the tire between a maximum width position and the end of a turned-up portion.
Miyazaki teaches [Figures 1-4] pneumatic tire 2 having a filler 10 with an inner end positioned radially inner the bead core 5 (and thus inner the bead base line), and preferably the end is centered in the tire axial direction of the bead core 5 [Miyazaki, Paragraphs 0032, 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito with the teachings of Miyazaki to have the inner end of the filler be located inward of a bead base line. Doing so would allow for the improved durability of the bead portion [Miyazaki, Paragraph 0032] and allow for the position of the filler to be stabilized by firmly tightening when receiving a large bead compression [Miyazaki, Paragraph 0034]. 
10 provided with a recess 36 provided on a zone of each tire outer surface 27 in between a maximum width position M and the end of a turned-up portion 20A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito and Miyazaki with the teachings of Iida to have the tire be provided with a recess disposed between a turned up end and a tire maximum width position. Doing so would reduce compressive strain and shear strain thereby increasing bead portion durability [Iida, Paragraph 0038].

Regarding claim 2, Ito, Miyazaki, and Iida teach the invention of claim 1 above. Iida further teaches [Figures 1, 3-4] a depth d of the recess 36 of preferably 0.10 to 0.70 times a value D (measured from the ply main body 18 to a virtual side surface) [Iida, Paragraph 0024], thereby having a minimum thickness from the ply main body 18 to the recess 36 relative to D of 0.30 to 0.90, encompassing the claimed range of from 0.3 to 0.7. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 12, Ito, Miyazaki, and Iida teach the invention of claim 2 above. Ito discloses [Figures 1-2] that each bead 10 includes a core 36, a first apex 38 that surrounds the core, and a packing rubber 40 (second apex) that is located outward of the first apex 38 in the radial direction, an outer periphery of the first apex has a rounded contour (see Figure 1), and the first apex 38 is harder than the packing rubber 40 [Ito, Paragraph 0026].


38 located outward of the flange contact end.

Regarding claim 14, Ito, Miyazaki, and Iida teach the invention of claim 12 above. Ito discloses [Figure 1] a width W of the core 36 as 16.0 mm [Ito, Paragraph 0060]. It can be seen in Figure 1 that the distance from a radially inner end of the core 36 to an outer end of the first apex 38 is slightly larger than the width W of the core 36. From this, a person of ordinary skill in the art would reasonably expect the tire of Ito to have a distance from a radially inner end of the core 36 to an outer end of the apex 38 that lies within the claimed range of from 15 mm to 45 mm.

Regarding claim 15, Ito, Miyazaki, and Iida teach the invention of claim 12 above. Ito discloses [Figure 2] a distance L1 from an axially inner end of the bead core 36 to the toe 62 of 8.5 mm [Ito, Paragraph 0060]. Ito also discloses [Figure 2] a measurably large distance from an axially inner end of the bead core to an axially inner side of the carcass that appears to be approximately 1/4 of the distance L1. From this disclosure, a person of ordinary skill in the art would reasonably expect a distance from an axially inner end of the bead core to the carcass to be greater than 1.0 mm and not greater than 5.0 mm.

Regarding claim 18, Ito, Miyazaki, and Iida teach the invention of claim 2 above. Ito discloses [Figures 1-2] that each bead 10 includes a core 36, a first apex 38 that surrounds the core, and a packing rubber 40 (second apex) that is located outward of the first apex 38 in the radial direction, an outer periphery of the first apex has a rounded contour (see Figure 1), and the first apex 38 is harder than the packing rubber 40 [Ito, Paragraph 0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749